Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 & 18-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Publication No. 2018/0239355).
Regarding claim 1, Lee et al. teaches A method comprising, by a processor of a robotic device: identifying one or more machine states of the robotic device and a status of each of the one or more machine states, wherein the one or more machine states are selected from at least one of the following: a navigation state, a sensor function state, a collision alert state, or an error state; (Par. 0023;   See "In the following description, a robot includes a moving device having a specific purpose (cleaning, security, monitoring, guidance, etc.) or providing functions according to the nature of a space in which the robot moves. Therefore, in the following description, the robot refers generally to a device that has a moving means capable of moving by using predetermined information and a sensor and provides predetermined functions." Lee et al. discloses a robotic device having a navigation state, a sensor function state, a collision alert state, and an error state, however, the claim only requires one machine state. See also Par. 0043; “FIG. 3 is a view showing the configuration of a robot according to an embodiment of the present disclosure. Referring to FIG. 3, a robot 1000 includes a sensing module (or sensor) 100 that senses external obstacles such as fixed objects and moving objects located around the robot, a map storage unit (or memory) 200 that stores one or more maps, a moving unit (or motor) 300 that controls a movement of the robot 1000, a functional unit (or functional module) 400 that performs a predetermined function of the robot, a communication unit (or communication interface) 500 that exchanges information on a blind spot, information on changed state of fixed objects, and the like with other robots, an interface unit ( or user interface) 600 that outputs predetermined visual or auditory information to the outside, and a control unit (or controller) 900 that controls or manages these respective components.” Lee et al. discloses identifying the status of at least the collision alert state. The specification defines a status as “information about at least one of the following: direction of movement, impending turns, or impending stops during the movement of the robotic device.” Lee et al. discloses identifying the function of the robo5tic device which may be performing any number of control operations such as moving, turning, and stopping. See Par. 0047 for more on the functional unit.) selecting at least one of the one or more machine states; (Par. 0024; See "The robot can move while holding a map. The map means information about a fixed wall, a stair and the like that are identified not to move in a space. In addition, the robot can store information on separate objects on the map. For example, a guide platform attached to a fixed wall, a newly installed vending machine, etc., are not fixed objects but have fixability for a certain period of time, so they need to be stored as additional fixtures in the map. In particular, in the present disclosure, when there is a space behind a wall, a pillar or additional fixtures with respect to a space where the robot is provided, the robot can use the map information and sensed information in order to prevent a new moving object appearing in the space from colliding with the robot.") determining a visual pattern corresponding to a status of the at least one selected machine state; (Par. 0043; See "FIG. 3 is a view showing the configuration of a robot according to an embodiment of the present disclosure. Referring to FIG. 3, a robot 1000 includes a sensing module (or sensor) 100 that senses external obstacles such as fixed objects and moving objects located around the robot, a map storage unit (or memory) 200 that stores one or more maps, a moving unit (or motor) 300 that controls a movement of the robot 1000, a functional unit (or functional module) 400 that performs a predetermined function of the robot, a communication unit ( or communication interface) 500 that exchanges information on a blind spot, information on changed state of fixed objects, and the like with other robots, an interface unit ( or user interface) 600 that outputs predetermined visual or auditory information to the outside, and a control unit (or controller) 900 that controls or manages these respective components." & Par. 0049; See "The interface unit 600 may output voice information or visual information to a person who exists in an adjacent region. The interface unit 600 outputs visual or auditory information to the outside. When there is a person in the traveling path of the robot, the robot may ask the person to move away or may output a sound that the robot is approaching, thereby inducing the movement of the person. In addition, characters, emoticons, images and the like requesting for the movement may be output from the interface unit 600.") and causing a plurality of light emitting modules of the robotic device to output the visual pattern. (Par. 0049; See “The interface unit 600 may output voice information or visual information to a person who exists in an adjacent region. The interface unit 600 outputs visual or auditory information to the outside. When there is a person in the traveling path of the robot, the robot may ask the person to move away or may output a sound that the robot is approaching, thereby inducing the movement of the person. In addition, characters, emoticons, images and the like requesting for the movement may be output from the interface unit 600.” & Par. 0070; See "Thereafter, the control unit 900 of the robot calculates the probability that a moving object appears in the blind spot (S720). The control unit 900 can calculate the probability that a moving object such as a person appears on the structure of a sensed blind spot or can check through the sensing module 100 whether or not a moving object is sensed like a person in data sensed close to the blind spot. Then, the control unit 900 calculates the probability according to the sensed value and controls the speed or direction of the moving unit 300 of the robot according to the calculated probability (S730). In addition, when the moving object is discriminated as a person, the interface unit 600 can output visual information (when light is blinking) or audible information (when a sound or voice guidance or a machine sound is raised).”)
Regarding claim 2, Lee et al. teaches The method of claim 1, wherein selecting the at least one of the one or more machine states comprises making the selection based on one or more of the following: a priority level associated with each of the one or more machine states; a priority level associated with the status of each of the one or more machine states; mode of operation of the robotic device; or user instructions. (Par. 0089; See "If it is checked that the moving object moves away from the robot, the control unit 900 controls the moving unit 300 to travel the robot in a normal traveling mode (S790). If it is checked that the moving object does not move away from the robot, the control unit 900 can continuously perform the same sensing operation as in the step S750 for the moving object and can the above-described process (S760 to S770). On the other hand, if it is checked at S760 that the moving object is less likely to be a person, the control unit 900 controls the moving unit 300 to avoid the moving object (S765)." See also Par. 0043 which teaches a user interface.)
Regarding claim 3, Lee et al. teaches The method of claim 1, wherein determining the visual pattern comprises identifying, corresponding to the status of the at least one machine state, one or more of the following characteristics of the visual pattern: one or more colors of light in the visual pattern; intensity of light in the visual pattern; shape of light in the visual pattern; identification of the plurality of light emitting modules; or variations in one or more characteristics of the light pattern over time. (Par. 0049; See "The interface unit 600 may output voice information or visual information to a person who exists in an adjacent region. The interface unit 600 outputs visual or auditory information to the outside. When there is a person in the traveling path of the robot, the robot may ask the person to move away or may output a sound that the robot is approaching, thereby inducing the movement of the person. In addition, characters, emoticons, images and the like requesting for the movement may be output from the interface unit 600.")
Regarding claim 4, Lee et al. teaches The method of claim 1, wherein: the navigation state corresponds to a movement of the robotic device; and a status in the navigation state provides information about at least one of the following: direction of movement, impending turns, or impending stops during the movement of the robotic device. (Par. 0044; See "The control unit 900 generates a traveling path of the robot based on data sensed by the sensing module 100 and data stored in the map storage unit 200. An embodiment of generating a traveling path of the robot will be described later with reference to FIG. 12. The control unit 900 controls the moving unit 300 to move the robot according to the generated traveling path or the positions of the sensed external objects. In addition, in this process, when identify-ing a moving object in a blind spot located in the traveling path of the robot, the control unit 900 can control the speed or direction of the moving unit 300.")
Regarding claim 5, Lee et al. teaches The method of claim 1, wherein: the sensor function state corresponds to a machine state of the robotic device in which one or more of a plurality of sensors of the robotic device are activated; and a status in the sensor function state provides information about at least one of the following: identity of a sensor that is activated, location of the sensor on the robotic device, type of the sensor, distance of the robotic device from an object being sensed by sensor, location of an object being sensed by the sensor, or type of object being sensed by the sensor. (Par. 0043; See "FIG. 3 is a view showing the configuration of a robot according to an embodiment of the present disclosure. Referring to FIG. 3, a robot 1000 includes a sensing module (or sensor) 100 that senses external obstacles such as fixed objects and moving objects located around the robot, a map storage unit (or memory) 200 that stores one or more maps, a moving unit (or motor) 300 that controls a movement of the robot 1000, a functional unit (or functional module) 400 that performs a predetermined function of the robot, a communication unit ( or communication interface) 500 that exchanges information on a blind spot, information on changed state of fixed objects, and the like with other robots, an interface unit ( or user interface) 600 that outputs predetermined visual or auditory information to the outside, and a control unit (or controller) 900 that controls or manages these respective components.")
Regarding claim 6, Lee et al. teaches The method of claim 1, further comprising performing preventive maintenance of the robotic device by: selecting the at least one machine state as the sensor function state (Par. 0043; See "FIG. 3 is a view showing the configuration of a robot according to an embodiment of the present disclosure. Referring to FIG. 3, a robot 1000 includes a sensing module (or sensor) 100 that senses external obstacles such as fixed objects and moving objects located around the robot, a map storage unit (or memory) 200 that stores one or more maps, a moving unit (or motor) 300 that controls a movement of the robot 1000, a functional unit (or functional module) 400 that performs a predetermined function of the robot, a communication unit ( or communication interface) 500 that exchanges information on a blind spot, information on changed state of fixed objects, and the like with other robots, an interface unit (or user interface) 600 that outputs predetermined visual or auditory information to the outside, and a control unit (or controller) 900 that controls or manages these respective components." & Par. 0062; See “For example, the robot can use the maps shown in FIGS. 1 and 2 to construct a traveling path. In the course of traveling, the robot can constantly check or update its position by comparing the map and the wall that the robot wall-follows. That is, the robot can recognize the wall through the LiDAR sensing unit 110 and the depth camera unit 120 and compare a distance to the sensed wall with the map stored in the map storage unit 200. If the current position of the robot has an error, the current robot position can be updated to correct the position.” Lee et al. discloses performing preventative maintenance in the form of updating an obstacle map of the robotic device.) operating the robotic device in an environment, wherein information about one or more objects in the environment is known before the operation of the robotic device; (Par. 0052; See "These sensing units and the sensing data analysis unit 150 can exchange the sensed information with each other via a data link or by using a radio signal. Each of the sensing units may also be a set of various sensors. For example, in order to sense an object placed in front of the infrared sensing unit 140, one or more pairs of infrared transmitting units and infrared receiving units may be physically integrated and logically instructed to the infrared sensing unit 140. Similarly, one or more pairs of ultrasonic transmitting units and ultrasonic receiving units may be physically integrated and logically instructed to the ultrasonic sensing unit 130.") receiving, from the robotic device, the visual pattern corresponding to the sensor function state of the robotic device; (Par. 0070; See "Thereafter, the control unit 900 of the robot calculates the probability that a moving object appears in the blind spot (S720). The control unit 900 can calculate the probability that a moving object such as a person appears on the structure of a sensed blind spot or can check through the sensing module 100 whether or not a moving object is sensed like a person in data sensed close to the blind spot. Then, the control unit 900 calculates the probability according to the sensed value and controls the speed or direction of the moving unit 300 of the robot according to the calculated probability (S730). In addition, when the moving object is discriminated as a person, the interface unit 600 can output visual information (when light is blinking) or audible information (when a sound or voice guidance or a machine sound is raised).") determining whether at least one sensor of the robotic device has malfunctioned by analyzing the received visual pattern; (Par. 0112; See "In a state where comers and pillars are defined on the map using the map data held by the robot and the robot is set to perform a deceleration run in the vicinity thereof, when the robot erroneously judges its current position or the map data is missed due to an unexpected error, the sensed data as shown in FIG. 15 may be compared with the map to improves the ability of the robot to respond to unexpected obstacles, which can reduce the possibility of collision of the robot with a person.") and outputting results of the determination. (Par. 0097; See "On the other hand, a map 1202 shows a traveling path along which the robot approaches the blind spot in the blind spot traveling mode other than the normal traveling mode such as the wall-following. As shown in FIG. 12, the robot can move from a point (3, 1) in a direction away from the wall to sense a moving object in the blind spot. That is, a moving object at a point ( 4, 3) cannot be sensed at the point (3, 1). However, if the robot moves along a path of (3, 1)-(3, 0)-(4, 0), the moving object can be sensed at the point (4, 3). Therefore, when the moving object is sensed, the robot can travel while avoiding the moving object. If the moving object is sensed as a person, the robot can output the visual/auditory information through the interface unit 600 to request the person to move away. If a distance to the person increases, the robot can travel in the normal traveling mode such as the wall-following. Similarly, in order to avoid a door (fixed object having a fixability value of 3) located at a point (3, 6), the robot can move along a traveling path of (4, 5)-(5, 5)-(4, 5) to prevent the robot from colliding with a person who may come out of the door.")
Regarding claim 7, Lee et al. teaches The method of claim 6, wherein: determining if the at least one sensor of the robotic device has malfunctioned by analyzing the received visual pattern comprises analyzing the visual pattern to determine information about at least one of the one or more objects in the environment detected by the at least one sensor of the robotic device; (Par. 0083; See "In a case where a person is standing at a point (3, 16) in the region 910a in the map 991 of FIG. 9, a signal sensed by the LiDAR sensing unit 110 has no change in distance but may differ in intensity. For example, the intensity of the signal reflected from the wall of points (3, 4) to (3, 15) differs from the intensity of the signal reflected from a person standing at a point (3, 16). When the intensity of the signal is changed, the control unit 900 compares the map 991 with the map of the map storage unit. Since there is a possibility that a person other than the wall is standing at the corresponding position close to the wall, there is a high probability that a moving object appears or is discriminated as a person. This involves reducing the traveling speed of the robot by recognizing an object keeping close to the wall as a person.") and the information includes one or more of the following: distance of the robotic device from the at least one object, location of the at least one object relative to the robotic device, or type of the at least one object. (Par. 0088; See "If the moving object is highly likely to be a person, the sensing data analysis unit 150 provides this information to the control unit 900. Based on this information, the control unit 900 controls the interface unit 600 of the robot to output the audible or visual information set in advance to the moving object (S770). As a result, it is checked whether or not a distance between the moving object and the robot is distant (S780).")
Regarding claim 8, Lee et al. teaches The method of claim 7, wherein determining if the at least one sensor of the robotic device has malfunctioned by analyzing the received visual pattern comprises: comparing the information about the at least one object with the corresponding known information; (Par. 0031; See "In the map 10 of FIG. 1, the robot may travel in a wall-following manner, or a sensing range of a sensor set in the robot may be reduced due to a fixed object such as a wall. For example, when the robot is provided in a region denoted by 30 on the map 10, the robot may not sense a person (indicated by H) in a region (comer area) denoted by 40. However, since the person may move, an error may occur in sensing the existence of the "H" or the movement of the "H" while the robot is approaching "H", or the robot may recognize the "H" later. This means that there is a region which cannot be sensed by the robot on the map. The same region also occurs in a pillar 50 or a separating wall 60 located on the map 10.") and determining that the at least one sensor has malfunctioned if the information about the at least one object with the corresponding known information do not match. (Par. 0062; See "For example, the robot can use the maps shown in FIGS. 1 and 2 to construct a traveling path. In the course of traveling, the robot can constantly check or update its position by comparing the map and the wall that the robot wall-follows. That is, the robot can recognize the wall through the LiDAR sensing unit 110 and the depth camera unit 120 and compare a distance to the sensed wall with the map stored in the map storage unit 200. If the current position of the robot has an error, the current robot position can be updated to correct the position.")
Regarding claim 9, Lee et al. teaches The method of claim 1, further comprising performing calibration of one or more sensors of the robotic device using the visual pattern. (Par. 0061; See "For this purpose, in order to allow the robot 1000a to more accurately identify a non-contiguous space, the sensing data analysis unit 150 or the control unit 900 can perform an operation of aligning the various sensors constituting the sensing module 100 an matching specific one of the data sensed by the LiDAR sensing unit 110 and the data sensed by the depth camera unit 120. This may vary depending on a distance between the robot 1000a and a portion where the wall ends and an obstacle may appear. In addition, the control unit 900 can more accurately identify an unexpected obstacle occurrence section by fusing the information sensed by the sensing module 100 and the map information stored in the map storage unit 200.")
Regarding claim 10, Lee et al. teaches The method of claim 1, wherein: the collision alert state corresponds to a machine state of the robotic device in which the robotic device may collide with an object within a threshold time; and a status in the collision alert state provides information about at least one of the following: distance of the robotic device from the object, location of the object relative to the robotic device, or type of user intervention needed. (Par. 0059; See "As shown in FIG. 4, when a value (distance to an object) sensed by the LiDAR sensing unit 110 suddenly increases in order to prevent the robot from colliding with an obstacle that may come out of a blind spot behind a wall or a pillar, the depth camera unit 120 selects a specific point or a specific area in the selected region to generate depth data of the corresponding region. As a result, when an object such as a wall is identified as a point which no longer continuous, the robot can be decelerated to the point where the wall is finished, and can run at a regular speed after checking that there are no obstacle. This is equally applicable to a pillar. Similarly, when the distance information sensed by the LiDAR sensing unit 110 changes abruptly, the robot can use the depth camera 120 to calculate the depth of an object located in front of the robot to check whether or not the object is a pillar. If it is checked that the object is a pillar, the robot can be decelerated and then can run a regular speed.")
Regarding claim 11, Lee et al. teaches The method of claim 1, wherein: the error state corresponds to a machine state of the robotic device in which the at least one component of the robotic device is not functioning as expected; and a status in the error state provides information about at least one of the following: identity of the at least one component, time duration in the error state, or criticality of an error. (Par. 0062; See "For example, the robot can use the maps shown in FIGS. 1 and 2 to construct a traveling path. In the course of traveling, the robot can constantly check or update its position by comparing the map and the wall that the robot wall-follows. That is, the robot can recognize the wall through the LiDAR sensing unit 110 and the depth camera unit 120 and compare a distance to the sensed wall with the map stored in the map storage unit 200. If the current position of the robot has an error, the current robot position can be updated to correct the position." & Par. 0112; See "In a state where comers and pillars are defined on the map using the map data held by the robot and the robot is set to perform a deceleration run in the vicinity thereof, when the robot erroneously judges its current position or the map data is missed due to an unexpected error, the sensed data as shown in FIG. 15 may be compared with the map to improves the ability of the robot to respond to unexpected obstacles, which can reduce the possibility of collision of the robot with a person.")
Regarding claim 12, Lee et al. teaches The method of claim 1, further comprising, using the outputted visual pattern during LiDAR calibration of a LiDAR sensor included in the robotic device. (Par. 0083; See "In a case where a person is standing at a point (3, 16) in the region 910a in the map 991 of FIG. 9, a signal sensed by the LiDAR sensing unit 110 has no change in distance but may differ in intensity. For example, the intensity of the signal reflected from the wall of points (3, 4) to (3, 15) differs from the intensity of the signal reflected from a person standing at a point (3, 16). When the intensity of the signal is changed, the control unit 900 compares the map 991 with the map of the map storage unit. Since there is a possibility that a person other than the wall is standing at the corresponding position close to the wall, there is a high probability that a moving object appears or is discriminated as a person. This involves reducing the traveling speed of the robot by recognizing an object keeping close to the wall as a person." & Par. 0085; See "FIG.10 is a flowchart showing a process of sensing a moving object in proximity of the robot to a blind spot according to an embodiment of the present disclosure. The moving unit 300 of the robot moves the robot to a blind spot according to the direction or speed controlled by the control unit 900 of the robot (S740). Thereafter, the sensing module senses a moving object in the blind spot. According to the characteristics or movement of the sensed moving object, the robot can change the traveling path, avoid the moving object or output visual information or auditory information through the interface unit 600.")
Regarding claim 13, Lee et al. teaches The method of claim 12, wherein using the outputted visual pattern during LiDAR calibration of the LiDAR sensor included in the robotic device comprises: causing one or more of the plurality of light emitting modules of the robotic device to output a first visual pattern in response to detecting an object located at a distance that is equal to a detection range of the LiDAR sensor; (Par. 0049; See "The interface unit 600 may output voice information or visual information to a person who exists in an adjacent region. The interface unit 600 outputs visual or auditory information to the outside. When there is a person in the traveling path of the robot, the robot may ask the person to move away or may output a sound that the robot is approaching, thereby inducing the movement of the person. In addition, characters, emoticons, images and the like requesting for the movement may be output from the interface unit 600." & Par. 0088; See "If the moving object is highly likely to be a person, the sensing data analysis unit 150 provides this information to the control unit 900. Based on this information, the control unit 900 controls the interface unit 600 of the robot to output the audible or visual information set in advance to the moving object (S770). As a result, it is checked whether or not a distance between the moving object and the robot is distant (S780).") and causing one or more of the plurality of light emitting modules of the robotic device to output a second visual pattern in response to not detecting the object, wherein a height of the object is equal to a height of a focal plane of the LiDAR sensor with respect to a surface on which the robotic device is placed. (Pars. 0069-0070; See "FIG. 7 is a flowchart showing a process of discriminating a blind spot in the traveling path of the robot according to an embodiment of the present disclosure. The sensing module 100 of the robot senses a blind spot located in the traveling path of the robot (S710). The process of sensing the blind spot by using the LiDAR sensing unit 110 and the depth sensing unit 120 in FIG. 4 may be applied to the step S710. In addition, the map stored in the map storage unit 200 may be used to sense the blind spot. The controller 900 can identify a portion of the space along the traveling path that is at least partially blocked from the sensor, and the controller 900 identifies the portion of the space as the blind spot when the portion of the space is sufficiently large to receive the moving object. In the other exemplary embodiments, the controller 900 identifies a size and a shape of the blind spot, and the controller calculates the probability that the moving object is located in the blind spot based on at least the size and the shape of the blind spot. The size can be divided as height and width of the blind spot. When the height is larger than I m, the width is wider than 50 cm, the probability of the existence of human or moving object can be increased." & "Thereafter, the control unit 900 of the robot calculates the probability that a moving object appears in the blind spot (S720). The control unit 900 can calculate the probability that a moving object such as a person appears on the structure of a sensed blind spot or can check through the sensing module 100 whether or not a moving object is sensed like a person in data sensed close to the blind spot. Then, the control unit 900 calculates the probability according to the sensed value and controls the speed or direction of the moving unit 300 of the robot according to the calculated probability (S730). In addition, when the moving object is discriminated as a person, the interface unit 600 can output visual information (when light is blinking) or audible information (when a sound or voice guidance or a machine sound is raised).")
Regarding claim 18, Lee et al. teaches A robotic device comprising: a plurality of light emitting modules; a processor; and a non-transitory computer readable medium comprising programming instructions that when executed by the processor cause the processor to: (Abstract; See "The present disclosure relates to a method of identifying an unexpected obstacle and a robot implementing the method. The method includes: by a sensing module of a robot, sensing a blind spot located in a traveling path of the robot; by a control unit of the robot, calculating a probability that a moving object appears in the sensed blind spot; and, by the control unit, controlling the speed or direction of a moving unit of the robot based on the calculated probability." & Par. 0050; See "In more detail, the sensing module 100 may mainly include a light detection and ranging (LiDAR) sensing unit (or LiDAR sensor) 110 and a depth camera unit (or depth sensor) 120 and may optionally include one or more of an ultrasonic sensing unit (or ultrasonic sensor) 130 or an infrared sensing unit (or infrared sensor) 130. The sensing module 100 may further include a sensing data analysis unit (or sensing data processor) 150 that analyzes the sensed values or other data collected by the sensors. In one example, the controller 190 may function as the sensing data analysis unit 150.") identify one or more machine states of the robotic device and a status of each of the one or more machine states, wherein the one or more machine states are selected from at least one of the following: a navigation state, a sensor function state, a collision alert state, or an error state; (Par. 0023; See "In the following description, a robot includes a moving device having a specific purpose (cleaning, security, monitoring, guidance, etc.) or providing functions according to the nature of a space in which the robot moves. Therefore, in the following description, the robot refers generally to a device that has a moving means capable of moving by using predetermined information and a sensor and provides predetermined functions." Lee et al. discloses a robotic device having a navigation state, a sensor function state, a collision alert state, and an error state, however, the claim only requires one machine state. See also Par. 0043; “FIG. 3 is a view showing the configuration of a robot according to an embodiment of the present disclosure. Referring to FIG. 3, a robot 1000 includes a sensing module (or sensor) 100 that senses external obstacles such as fixed objects and moving objects located around the robot, a map storage unit (or memory) 200 that stores one or more maps, a moving unit (or motor) 300 that controls a movement of the robot 1000, a functional unit (or functional module) 400 that performs a predetermined function of the robot, a communication unit (or communication interface) 500 that exchanges information on a blind spot, information on changed state of fixed objects, and the like with other robots, an interface unit ( or user interface) 600 that outputs predetermined visual or auditory information to the outside, and a control unit (or controller) 900 that controls or manages these respective components.” Lee et al. discloses identifying the status of at least the collision alert state. The specification defines a status as “information about at least one of the following: direction of movement, impending turns, or impending stops during the movement of the robotic device.” Lee et al. discloses identifying the function of the robo5tic device which may be performing any number of control operations such as moving, turning, and stopping. See Par. 0047 for more on the functional unit.) select at least one of the one or more machine states; (Par. 0024; See "The robot can move while holding a map. The map means information about a fixed wall, a stair and the like that are identified not to move in a space. In addition, the robot can store information on separate objects on the map. For example, a guide platform attached to a fixed wall, a newly installed vending machine, etc., are not fixed objects but have fixability for a certain period of time, so they need to be stored as additional fixtures in the map. In particular, in the present disclosure, when there is a space behind a wall, a pillar or additional fixtures with respect to a space where the robot is provided, the robot can use the map information and sensed information in order to prevent a new moving object appearing in the space from colliding with the robot.") determine a visual pattern corresponding to a status of the at least one selected machine state; (Par. 0043; See "FIG. 3 is a view showing the configuration of a robot according to an embodiment of the present disclosure. Referring to FIG. 3, a robot 1000 includes a sensing module (or sensor) 100 that senses external obstacles such as fixed objects and moving objects located around the robot, a map storage unit (or memory) 200 that stores one or more maps, a moving unit (or motor) 300 that controls a movement of the robot 1000, a functional unit (or functional module) 400 that performs a predetermined function of the robot, a communication unit (or communication interface) 500 that exchanges information on a blind spot, information on changed state of fixed objects, and the like with other robots, an interface unit ( or user interface) 600 that outputs predetermined visual or auditory information to the outside, and a control unit (or controller) 900 that controls or manages these respective components." & Par. 0049; See "The interface unit 600 may output voice information or visual information to a person who exists in an adjacent region. The interface unit 600 outputs visual or auditory information to the outside. When there is a person in the traveling path of the robot, the robot may ask the person to move away or may output a sound that the robot is approaching, thereby inducing the movement of the person. In addition, characters, emoticons, images and the like requesting for the movement may be output from the interface unit 600.") and cause the plurality of light emitting modules to output the visual pattern. (Par. 0049; See “The interface unit 600 may output voice information or visual information to a person who exists in an adjacent region. The interface unit 600 outputs visual or auditory information to the outside. When there is a person in the traveling path of the robot, the robot may ask the person to move away or may output a sound that the robot is approaching, thereby inducing the movement of the person. In addition, characters, emoticons, images and the like requesting for the movement may be output from the interface unit 600.” & Par. 0070; See "Thereafter, the control unit 900 of the robot calculates the probability that a moving object appears in the blind spot (S720). The control unit 900 can calculate the probability that a moving object such as a person appears on the structure of a sensed blind spot or can check through the sensing module 100 whether or not a moving object is sensed like a person in data sensed close to the blind spot. Then, the control unit 900 calculates the probability according to the sensed value and controls the speed or direction of the moving unit 300 of the robot according to the calculated probability (S730). In addition, when the moving object is discriminated as a person, the interface unit 600 can output visual information (when light is blinking) or audible information (when a sound or voice guidance or a machine sound is raised).”)
Regarding claim 19, Lee et al. teaches The robotic device of claim 18, wherein the programming instructions that when executed cause the processor to select the at least one of the one or more machine states further comprise programming instructions to cause the processor to make the selection based on one or more of the following: a priority level associated with each of the one or more machine states; a priority level associated with the status of each of the one or more machine states; mode of operation of the robotic device; or user instructions. (Par. 0089; See "If it is checked that the moving object moves away from the robot, the control unit 900 controls the moving unit 300 to travel the robot in a normal traveling mode (S790). If it is checked that the moving object does not move away from the robot, the control unit 900 can continuously perform the same sensing operation as in the step S750 for the moving object and can the above-described process (S760 to S770). On the other hand, if it is checked at S760 that the moving object is less likely to be a person, the control unit 900 controls the moving unit 300 to avoid the moving object (S765).")
Regarding claim 20, Lee et al. teaches The robotic device of claim 18, wherein the programming instructions that when executed cause the processor to determine the visual pattern further comprise programming instructions to cause the processor to identify, corresponding to the status of the at least one machine state, one or more of the following characteristics of the visual pattern: one or more colors of light in the visual pattern; intensity of light in the visual pattern; shape of light in the visual pattern; identification of the plurality of light emitting modules; or variations in one or more characteristics of the light pattern over time. (Par. 0049; See "The interface unit 600 may output voice information or visual information to a person who exists in an adjacent region. The interface unit 600 outputs visual or auditory information to the outside. When there is a person in the traveling path of the robot, the robot may ask the person to move away or may output a sound that the robot is approaching, thereby inducing the movement of the person. In addition, characters, emoticons, images and the like requesting for the movement may be output from the interface unit 600.")
Regarding claim 21, Lee et al. teaches The robotic device of claim 18, wherein: the navigation state corresponds to a movement of the robotic device; and a status in the navigation state provides information about at least one of the following: direction of movement, impending turns, or impending stops during the movement of the robotic device. (Par. 0043; See "FIG. 3 is a view showing the configuration of a robot according to an embodiment of the present disclosure. Referring to FIG. 3, a robot 1000 includes a sensing module (or sensor) 100 that senses external obstacles such as fixed objects and moving objects located around the robot, a map storage unit (or memory) 200 that stores one or more maps, a moving unit (or motor) 300 that controls a movement of the robot 1000, a functional unit (or functional module) 400 that performs a predetermined function of the robot, a communication unit ( or communication interface) 500 that exchanges information on a blind spot, information on changed state of fixed objects, and the like with other robots, an interface unit ( or user interface) 600 that outputs predetermined visual or auditory information to the outside, and a control unit (or controller) 900 that controls or manages these respective components.")
Regarding claim 22, Lee et al. teaches The robotic device of claim 18, wherein: the sensor function state corresponds to a machine state of the robotic device in which one or more of a plurality of sensors of the robotic device are activated; and a status in the sensor function state provides information about at least one of the following: identity of a sensor that is activated, location of the sensor on the robotic device, type of the sensor, distance of the robotic device from an object being sensed by sensor, location of an object being sensed by the sensor, or type of object being sensed by the sensor. (Par. 0043; See "FIG. 3 is a view showing the configuration of a robot according to an embodiment of the present disclosure. Referring to FIG. 3, a robot 1000 includes a sensing module (or sensor) 100 that senses external obstacles such as fixed objects and moving objects located around the robot, a map storage unit (or memory) 200 that stores one or more maps, a moving unit (or motor) 300 that controls a movement of the robot 1000, a functional unit (or functional module) 400 that performs a predetermined function of the robot, a communication unit ( or communication interface) 500 that exchanges information on a blind spot, information on changed state of fixed objects, and the like with other robots, an interface unit ( or user interface) 600 that outputs predetermined visual or auditory information to the outside, and a control unit (or controller) 900 that controls or manages these respective components.")
Regarding claim 23, Lee et al. teaches The robotic device of claim 18, further comprising programming instructions that when executed cause the processor to perform calibration of one or more sensors of the robotic device using the visual pattern. (Par. 0083; See "In a case where a person is standing at a point (3, 16) in the region 910a in the map 991 of FIG. 9, a signal sensed by the LiDAR sensing unit 110 has no change in distance but may differ in intensity. For example, the intensity of the signal reflected from the wall of points (3, 4) to (3, 15) differs from the intensity of the signal reflected from a person standing at a point (3, 16). When the intensity of the signal is changed, the control unit 900 compares the map 991 with the map of the map storage unit. Since there is a possibility that a person other than the wall is standing at the corresponding position close to the wall, there is a high probability that a moving object appears or is discriminated as a person. This involves reducing the traveling speed of the robot by recognizing an object keeping close to the wall as a person." & Par. 0085; See "FIG.10 is a flowchart showing a process of sensing a moving object in proximity of the robot to a blind spot according to an embodiment of the present disclosure. The moving unit 300 of the robot moves the robot to a blind spot according to the direction or speed controlled by the control unit 900 of the robot (S740). Thereafter, the sensing module senses a moving object in the blind spot. According to the characteristics or movement of the sensed moving object, the robot can change the traveling path, avoid the moving object or output visual information or auditory information through the interface unit 600.")
Regarding claim 24, Lee et al. teaches The robotic device of claim 18, wherein: the collision alert state corresponds to a machine state of the robotic device in which the robotic device may collide with an object within a threshold time; and a status in the collision alert state provides information about at least one of the following: distance of the robotic device from the object, location of the object relative to the robotic device, or type of user intervention needed. (Par. 0059; See "As shown in FIG. 4, when a value (distance to an object) sensed by the LiDAR sensing unit 110 suddenly increases in order to prevent the robot from colliding with an obstacle that may come out of a blind spot behind a wall or a pillar, the depth camera unit 120 selects a specific point or a specific area in the selected region to generate depth data of the corresponding region. As a result, when an object such as a wall is identified as a point which no longer continuous, the robot can be decelerated to the point where the wall is finished, and can run at a regular speed after checking that there are no obstacle. This is equally applicable to a pillar. Similarly, when the distance information sensed by the LiDAR sensing unit 110 changes abruptly, the robot can use the depth camera 120 to calculate the depth of an object located in front of the robot to check whether or not the object is a pillar. If it is checked that the object is a pillar, the robot can be decelerated and then can run a regular speed.")
Regarding claim 25, Lee et al. teaches The robotic device of claim 18, wherein: the error state corresponds to a machine state of the robotic device in which the at least one component of the robotic device is not functioning as expected; and a status in the error state provides information about at least one of the following: identity of the at least one component, time duration in the error state, or criticality of an error. (Par. 0062; See "For example, the robot can use the maps shown in FIGS. 1 and 2 to construct a traveling path. In the course of traveling, the robot can constantly check or update its position by comparing the map and the wall that the robot wall-follows. That is, the robot can recognize the wall through the LiDAR sensing unit 110 and the depth camera unit 120 and compare a distance to the sensed wall with the map stored in the map storage unit 200. If the current position of the robot has an error, the current robot position can be updated to correct the position." & Par. 0112; See "In a state where comers and pillars are defined on the map using the map data held by the robot and the robot is set to perform a deceleration run in the vicinity thereof, when the robot erroneously judges its current position or the map data is missed due to an unexpected error, the sensed data as shown in FIG. 15 may be compared with the map to improves the ability of the robot to respond to unexpected obstacles, which can reduce the possibility of collision of the robot with a person.")
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuroda et al. (U.S. Patent Publication No. 2020/0096636) teaches a distance measurement system.
Nordbruch (U.S. Patent Publication No. 2018/0158333) teaches a concept for checking a sensor system for detecting an occupancy state of a parking space for errors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 7:30am-3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
10/20/2022

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661